Third District Court of Appeal
                               State of Florida
                        Opinion filed December 3, 2014
         Not final until disposition of timely filed motion for rehearing.
                               ________________
                                 No. 3D14-2601
                Lower Tribunal Nos. F11-22483 & F08-35131A
                               ________________


                             William A. Rocha,
                                    Appellant,
                                        vs.
                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, William L. Thomas, Judge.


      William A. Rocha, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before WELLS, ROTHENBERG and EMAS, JJ.

      WELLS, Judge.
        William Rocha appeals from an order which he claims was rendered on

October 16, 2014 on his Motion to Correct Sentence to award credit for time

served in Circuit Court case numbers F08-35131A and F11-22483. Neither the

order attached to Rocha’s notice of appeal nor any other order entered below bear

an October 16, 2014 date nor does the record reflect any order rendered on that

date.   Because two orders were entered below addressing motions to correct

sentence related to credit for time served—one dated August 14, 2014 and

rendered that same day, the other dated September 4 and also rendered that same

day—one of which appears to accord Rocha credit for all of the time he had served

prior to his latest plea,1 we dismiss this appeal without prejudice to allow Rocha to

1 The record shows that Rocha has filed at least three motions addressing his
sentence in the two cases at issue. The first of these motions was a Motion to
Clarify filed on May 7, 2014 and addressed whether his sentences on these two
cases would be served consecutively or concurrently. That motion was denied on
August 13. The second of these motions was filed on August 8, 2014 and
addressed whether Rocha was entitled to credit for all of the time he had served in
these two cases or whether he was entitled to credit only from August 25, 2011.
This motion was denied on August 13, 2014 with the trial court finding that the
“plea colloquy shows that the sentencing judge awarded the defendant credit for
time served from August 25, 2011 on F11-22483 and he is not entitled to any more
credit for time served.”
       The third motion titled Corrected Motion to Correct Sentence is dated
August 27, 2014 and argues that the plea colloquy shows that the sentencing judge
stated that Rocha was entitled to “all credit” for time previously served. It is this
corrected motion that appears to be the genesis of the September 4 order according
Rocha credit for time served not just from August 25, 2011 but for time served
between 9/23/08 to 2/4/09; 2/18/09 to 3/13/09; 11/1/09 to 1/3/10; 11/11/09 to
11/23/09; and 8/5/10 to 9/15/10 as well. Since we cannot discern whether this last
order (or any other for that matter) resolves any issues regarding credit for time
served or whether there are additional issues regarding this or any other order
seek a belated appeal of the order which he claims to be in error and to attach a

copy of that order to his notice of appeal.

      Dismissed without prejudice.




about which Rocha wishes to have reviewed, we dismiss the instant appeal without
prejudice.